Order filed February 2, 2015




                                       In The

                                 Court of Appeals
                                      For The

                             First District of Texas
                                    ___________

                               NO. 01-14-00557-CR
                                    ____________

                           JORDAN LEWIS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 81st District Court
                             Wilson County, Texas
                     Trial Court Cause No. 13-11-205-CRW

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit Nos. 5, 8-
9, and 13-28.
      The exhibit clerk of the 81st District Court is directed to deliver to the Clerk
of this court the original of State’s Exhibit Nos. 5, 8-9, and 13-28, on or before
March 4, 2015. The Clerk of this court is directed to receive, maintain, and keep
safe these original exhibits; to deliver them to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibit Nos. 5, 8-9, and 13-28, to the clerk of the 81st District Court.

                                              PER CURIAM